345 F.2d 531
George D. PATTERSON, Jr., District Director of Internal Revenue, Appellant,v.The BIRMINGHAM NEWS COMPANY, Appellee.
No. 21515.
United States Court of Appeals Fifth Circuit.
May 24, 1965.

Appeal from the United States District Court for the Northern District of Alabama; Seybourne H. Lynne, Judge.
Michael A. Mulroney, Atty., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Attys., Dept. of Justice, Washington, D. C., Macon L. Weaver, U. S. Atty., Birmingham, Ala., John B. Jones, Jr., Acting Asst. Atty. Gen., Meyer Rothwacks, Atty., Dept. of Justice, Washington, D. C., for appellant.
Lee C. Bradley, Jr., Birmingham, Ala., Charles Goldman, New York City, Douglas Arant, Robert H. Walston, Birmingham, Ala., Bradley, Arant, Rose & White, Birmingham, Ala., Goldman, Evans & Goldman, New York City, of counsel, for appellee.
Before WOODBURY,* WISDOM, and BELL, Circuit Judges.
PER CURIAM.


1
The decision of the district court is correct. Birmingham News Company v. Patterson, N.D.Ala.1963, 224 F.Supp. 670. There is little, if anything, that we can add to the district court's exposition of its holding. We adopt the district court's opinion as the opinion of this Court. Judgment is affirmed.



Notes:


*
 Of the First Circuit, sitting by designation